Mr. VincentTudor
CountyAttorney
Hale County
Plainview,Texas

Dear Mr. Tudor:                   opinionNo. o-11
                                  Re: Whether or not propertypurchased
                                  from proceedsof a War Risk Insurance
                                  Policy is taxable

         Your requestfor an opinionon the questionof whether or not
propertypurchasedfrom proceedsof a War Risk Policy is taxablehas been
receivedby this office.

          Mr. A. J. Levis,CountyAttorneyof Mllsm County,Cameron,Texas,
presentedalmostthe Identicalquestionto this departmentand the opinion
was renderedby the,Hon.F. 0. McKinsey, AssistantAttorneyGeneral,March
17, 1931, which opinionevidencesmuch researchand with the conclusions
of which I entirelyconcur.

          The land purchasedby beneficiarywith funds receivedfrom the
United States Governmentas compensationand insurancegrantedby reason
of the serviceand death of a World War Soldier,is not exempt from taxa-
tion. The recipientof such funds being sui jurls the FederalGovernment
will not trace such funds throughsubsequentmutationsso as to protect
and preservethem to the beneficiary.

         I am enclosingherewitha copy of the above mentionedopinion
ren+red by F. 0. McKinsey.

           Trustingthat,this answersyour inquiry,I remain

                                              Yours respectfully

AW:AW:IM                                          GENERALOFTEXAS
                                          A!4?ToRNEY

ENCLOSURE
                                          By /s/ Arae    Williams
APPROVED:                                               Assistant

/s/ Gerald C. Mann
ATTORNEYGENERALOFTEXAS